Citation Nr: 1413237	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-21 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease.  

2.  Entitlement to service connection for a left knee disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to August 1982, from August 2005 to December 2006, from July 2007 to September 2008, and from July 2012 to July 2013.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In May 2013, subsequent to the RO's May 2010 statement of the case (SOC), the Veteran submitted service treatment records associated with his most recent period of service from July 2012 to July 2013.  To the extent that the new service treatment records are relevant to the claim on appeal, Board is remanding the claims for further development, and the RO/AMC will have the opportunity to consider the evidence submitted since the May 2010 SOC.  See 38 C.F.R. § 20.1304.

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal, and the Veteran's Virtual VA claims file only contains records that are either duplicative or irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the pendency of the appeal, the Veteran served on active duty from July 2012 to July 2013.  On remand, the RO/AMC should obtain any service treatment records associated with this period of service.  The Veteran submitted some of these treatment records himself in May 2013, but the duty to assist requires that the VA obtain all outstanding service treatment records.  

The Board also notes that the Veteran was afforded a VA examination in May 2009 in connection with his claim for service connection of a left knee disorder.  The examiner opined that the Veteran's current degenerative joint disease was unrelated to his Osgood-Schlatters disease as an adolescent.  She explained degenerative joint disease is not recognized sequelae of Osgood-Schlatters.  However, she was unable to determine the date that the degenerative joint disease began without resorting to mere speculation.  In reaching this conclusion, she discussed the Veteran's dates of service and subjective description of his current symptoms, but she did not address his documented left knee treatment in the service treatment records dating back to 1978.  Therefore, the Board finds that an additional VA examination and medical opinion are necessary.

In addition, the treatment records dated from May 1984 to July 2005, when the Veteran was not on active duty, include a February 1990 statement by a private care provider reporting recent left knee arthroscopic surgery, but no diagnosis of a specific left knee condition.  On remand, the RO/AMC should attempt to obtain the private care provider's February 1990 treatment records and afford the Veteran a VA examination to determine the nature and etiology of his left knee disorder

The Veteran was also afforded a VA examination in March 2010 in connection with his claim for service connection of chronic obstructive pulmonary disorder (COPD).  That examiner diagnosed him with obstructive airway disease, but could not offer an opinion without resorting to mere speculation.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Missouri Army National Guard, and any other appropriate location, to request complete service treatment records for the Veteran's period of active duty from July 2012 to July 2013.  

2.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left knee disorder and chronic obstructive pulmonary disease.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  A specific request should be made for records from Dr. R.L.M. of Mell & Jones Orthopedics relating to February 1990 left knee arthroscopic surgery.  

The RO/AMC should also secure any outstanding, relevant VA medical records.

3.  After obtaining any outstanding treatment records, the Veteran should be afforded a VA examination to determine the nature and etiology of any current left knee disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  

The examiner should identify all current left knee disorders.  

For each diagnosis, the examiner should address the following:

a. Did the disorder clearly and unmistakably preexist the Veteran's first period of service from August 1978 to August 1982?  In making this determination, the examiner should discuss the Veteran's reported medical history of Osgood-Schlatters disease.  

i.	If so, he or she should state whether that disorder worsened in severity during that first period of service from August 1978 to August 1982.  If so, he or she should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.

ii. If the disorder did not clearly and unmistakably preexist this first period of service, he or she should state whether it is at least as likely as not that any current left knee disorder manifested during the Veteran's first period of service from August 1978 to August 1982 or is otherwise causally or etiologically related thereto.  

b. Did the disorder clearly and unmistakably preexist the Veteran's second period of service from August 2005 to December 2006?  In reaching this conclusion, the examiner should discuss Dr. R.L.M,'s February 1990 statement regarding left knee arthroscopic surgery.  

i.	If so, he or she should state whether that disorder worsened in severity during that second period of service from August 2005 to December 2006.  If so, he or she should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.

ii. If the disorder did not clearly and unmistakably preexist this second period of service, he or she should state whether it is at least as likely as not that any current left knee disorder manifested in the Veteran's second period of service from August 2005 to December 2006, or is otherwise causally or etiologically related thereto.  In making this determination, the examiner should discuss the November 2006 X-rays showing bilateral degenerative changes of the knees.  

c. Did the disorder clearly and unmistakably preexist the Veteran's third period of service from July 2007 to September 2008?  

i. If so, he or she should state whether that disorder worsened in severity during that third period of service from July 2007 to September 2008.  If so, he or she should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.

ii.	If it did not clearly and unmistakably preexist this third period of service, he or she should state whether it is at least as likely as not that any current left knee disorder manifested in the Veteran's third period of service from July 2007 to September 2008 or is otherwise causally or etiologically related thereto.  

d.	Did the disorder clearly and unmistakably preexist the Veteran's fourth period of service from July 2012 to July 2013?

i.	If so, he or she should state whether that disorder worsened in severity during that fourth period of service from July 2012 to July 2013.  If so, he or she should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.

ii.	If it did not clearly and unmistakably preexist this fourth period of service, he or she should state whether it is at least as likely as not that any current left knee disorder manifested in the Veteran's fourth period of service from July 2012 to July 2013 or is otherwise causally or etiologically related thereto.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

4.  After completing the foregoing development, the RO/AMC should afford the Veteran should a VA examination to determine the nature and etiology of any current respiratory disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  

Specifically, the examiner should state whether it is at least as likely as not that a current respiratory disorder manifested in or otherwise related to service, to include his claimed exposure to smoke screen, smoke from burning trash and feces, and smoke from oil fires while deployed to Iraq from November 2005 to November 2006 and September 2007 to July 2008.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

5.  When the development requested has been completed, the RO/AMC should review the case on the basis of additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


